Fourth Court of Appeals
                                        San Antonio, Texas
                                               January 27, 2021

                                            No. 04-20-00580-CV

                                        IN RE Raymond A. BRUNI

                                      Original Mandamus Proceeding 1

                                                    ORDER

        The court has considered relator’s mandamus petition and determined relator is not entitled
to the relief requested. Therefore, relator’s mandamus petition is DENIED. See TEX. R. APP. P.
52.8.

        It is so ORDERED on January 27, 2021.



                                                                      _____________________________
                                                                      Irene Rios, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of January, 2021.

                                                                      _____________________________
                                                                      Michael A. Cruz, Clerk of Court




1
 This proceeding arises out of Cause No. 2019-CI-25943, styled In the Matter of the Marriage of Alicia G. Bruni and
Raymond A. Bruni, pending in the 285th Judicial District Court, Bexar County, Texas, the Honorable Antonia Arteaga
presiding.